Name: Commission Directive 98/15/EC of 27 February 1998 amending Council Directive 91/271/EEC with respect to certain requirements established in Annex I thereof (Text with EEA relevance)
 Type: Directive
 Subject Matter: deterioration of the environment;  European Union law;  environmental policy;  construction and town planning
 Date Published: 1998-03-07

 Avis juridique important|31998L0015Commission Directive 98/15/EC of 27 February 1998 amending Council Directive 91/271/EEC with respect to certain requirements established in Annex I thereof (Text with EEA relevance) Official Journal L 067 , 07/03/1998 P. 0029 - 0030COMMISSION DIRECTIVE 98/15/EC of 27 February 1998 amending Council Directive 91/271/EEC with respect to certain requirements established in Annex I thereof (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 91/271/EEC of 21 May 1991 concerning urban waste water treatment (1) and, in particular, Article 5, paragraph 3, thereof,Whereas the requirements for discharges from urban waste water treatment plants to sensitive areas which are subject to eutrophication as drawn up in Table 2 of Annex I to Directive 91/271/EEC gave rise to problems of interpretation which it is vital to clarify; whereas it is necessary in consequence to amend Table 2 of Annex I to the Directive;Whereas the measures provided for in this Directive comply with the opinion of the Committee provided for by Article 18 of Directive 91/271/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 Annex I to Directive 91/271/EEC is amended in accordance with the Annex to this Directive.Article 2 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 30 September 1998. They shall forthwith inform the Commission thereof.When Member States adopt the measures referred to, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 27 February 1998.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 135, 30. 5. 1991, p. 40.ANNEX Table 2 of Annex I to Directive 91/271/EEC is replaced by the following text:'Table 2: Requirements for discharges from urban waste water treatment plants to sensitive areas which are subject to eutrophication as identified in Annex II.A(a). One or both parameters may be applied depending on the local situation. The values for concentration or for the percentage of reduction shall apply.>TABLE>